Evans, P. J.
1. Where a rule nisi issued on a motion to retax costs, returnable to a stated term of court, requiring the respondent “to make answer to the same at the hearing,” the respondent could urge, at the hearing, that under the facts alleged in the motion to retax costs, it should be denied, notwithstanding the hearing occurred at a term sub- ■ .sequent to that to which the rule was returnable, and no written demurrer was filed until the hearing.
2. The losing party in a case decided on certiorari from an inferior court is liable for the costs in the certiorari cáse in the superior court, and can not recover such costs, though he may finally succeed in the lower court. Civil Code, § 4655; Paulk v. Tanner, 106 Ga. 219 ; Haire v. McCardle, 107 Ga. 775.
3. “A party cast in the Supreme Court [is] liable for the costs in that court, and if he eventually succeeds in the superior court, he can not recover them.” McGuire v. Johnson, 25 Ga. 604.

Judgment affirmed.


All the Justices concur.